UNITED sTATEs DIsTRICT count
soUTHERN DISTRICT 0F onto is §§ ama t h AH lU= 5 3

  

EASTERN DIVISION 1 ? _ § 2 M l
UNITED STATES OF AMERICA ;
va : 2 4 1
: dodge Watson-
HANJIN TRANSPORTATION CO., : (Sherman Act Conspiracy,
LTD., : 15 U.S.C. § 1]
Defendant.

en nn

INFORMAHGN
(15 U.s.c. § 1)

The United States of America, acting through its attorneys, charges that during the period

covered by this Inforination:
DEFENDANT AND CO-CONSPlRATORS

1. Hanjin Transportation Co. Ltd. (“defendant”) was a logisch company organized
and existing under the laws of Korea, With its principal place of business in Seoul, Korea.

2. - Begirming at least as early as Deeember 2008, the defendant supplied essential
heating and other fuels to United States Anny, Navy, Marine, and Air Force installations in
Soutli Korea (collectively “United States Foroes Korea” or “USFK”), pursuant to competitiver
bid Posts, Camps and Stations (“PC&.S”) contracts awarded by the Defense Logistics Agenoy
(“DLA”), an agency of the United States Depart:ment of Defense.

3. DLA, formerly known as the Defense Energy Snpport Center, was an agency
within the Unitecl States Department of Defense headquartered in Fort Belvoir, Virginia. One of

its missions Was to ensure that U.S. military installations around the World had their daily

 

necessities To achieve this mission, DLA contracted with various contractors and
subcontractors to supply those necessities, including fuel, food, and other goods.

4. The Army and Air Force Exchange Service (“AAFES”) was an agency within the
United States Department of Defense headquartered in Dallas, Texas. lt sought to improve the
lives of soldiers and airmen by providing quality goods and services to soldiers and airmen at
military and air bases throughout the`world, including by providing reasonably priced gasoline at
on-base service stations One hundred percent of AAFES’ earnings supported the military
community, including by funding Army Child Development Centers, Youth Serviccs and fitness

centers, delivery of Warfighters’ uniforms, and affordable school lunches for service members’

 

children overseas
5. The Defense Finance and Accounting Service (“DFAS”) Was the financial and j

accounting organization for the United States Department of Defense located in Columbus, Ohio. l

One service DFAS provided was making payment to contractors on certain Department of

Defense contracts, including payments made nom Columbus, Ohio, to South Korea, via

Electronic Funds Transfer, for contracts issued by DLA and AAFES.
6. DLA awarded PC&S fuel supply contracts in Korea via a full and open

competitive procurement process Gcncrally, a single PC&S solicitation would list numerous

USFK installations and their estimated supply needs for gasoline, diesel, and kerosene. Each

installation was then assigned a separate line item number. DLA made awards for each line item

based on the lowest bid price and the contractors’ past performance AAFES administered a

similar procurement process and solicited competitive bids for contracts to supply fuel to on-base

service stations in Korea.. Upon shipment or delivery of lilel under the PC&S contracts, the

contractor would submit an invoice which represented to the United States Department of

Defense that the fuel met the requirements of the contract Upon receipt ofthe invoice, DFAS
Would wire payment to the contractor nom its location in Columbus, Ohio, via Electronic Funds
Transfer.

7. Whenever this lnfonnation refers to any act, deed or transaction of any company,
it means that the company engaged in the act, deed, or transaction by or through its oiiicers,
directors, agents, employees, or other representatives while they were actively engaged in the
management, direction, control or transaction of its business affairs

8. Other corporations and individuals not made defendants in this hiformation
participated as co-conspirators in the offenses charged herein and performed acts and made

statements in furtherance of the conspiracy.

DESCR[PTION OF 'I`I'IE OFFENSE

9. Beginning at least in or around March 2005, and continuing until at least
approximately October 2016, in the Southern District of Ohio and elsewhere, the defendant’s co-
conspirators entered into and engaged in a combination and conspiracy to suppress and eliminate
competition for certain USFK fuel supply contracts, including certain PC&S contracts The
defendant joined this ongoing conspiracy in or around November or December 2008. The
combination and conspiracy engaged in by the defendant and its co-conspirators was in
unreasonable restraint of interstate and foreign trade and commerce in violation of the Sherman
Antitrust Act, 15 U.S.C. § 1.

lO. The charged combination and conspiracy consisted of a continuing agreement,
understanding and concert of action among the defendant and its co-conspirators, the substantial
terms of which were to suppress and eliminate competition by agreeing to allocate the supply

volume of, fix prices of, and submit artificially determined, non-competitive, inflated bids and to

 

refrain from bidding for certain USFK fuel supply contracts including certain PC&S contracts
The objective of the conspiracy was to be awarded certain USFK fuel supply contracts and
receive payments from agencies of the United States Department of Defense at non-competitive,

inflated prices for the duration ofthe contracts

MEANS AND M_ETHODS OF THE CONSPIRACY

 

11. For purposes of forming and carrying out the charged combination and
conspiracy, the defendant and/or its co-conspirators did those things which they combined and
conspired to do, in the United States and elsewhere, including, among other things:

a. discussing, agreeing, and designating which co-conspirator would be the winning
bidder for certain line items in PC&S Solicitations SPOt$OO-OS-R-0063, SPOGOO-
05-R-0063-0001, SPOGOO-OS-R~OZS?), and SP0600~12-R-0232 in advance of the
submission of bids to DLA in the United States;

b. discussing, exchanging, and agreeing on the price or price levels that co-
conspirators would bid for certain line items in PC&S Solicitations SP0600-05-R-
0063, SP0600-05-R-0063-0001, SP0600-08-R-0233, and SPOGOO~lZ-R-0232 in
advance of the submission of bids to DLA in the United States;

c. submitting or causing to be submitted to DLA in the United States “bogus,”
intentionally losing bids for certain PC&,S line items, or refraining to bid on
certain line items, with the understanding that they would be allocated other
business ;

d. submitting invoices to agencies of the United States Departrnent of Defense in the
United States for fuel supply services provided to the U.S. military at artificially

determined, non-competitive, inflated prices;

 

e. receiving payments li'om agencies ofthe United States Department of Defense in
the United States for fuel supply services provided to the U.S. military at
artificially determined, non-competitive, inflated prices ;

f. discussing agreeing, and designating which co-conspirator would be the winning
bidder for certain AAFES contracts; and

g. causing agencies of the United States Department of Defense located in the
United States to pay artificially determined, non-competitive, inflated rates to the
defendant and its co-conspirators for the duration of the mel contracts thereby
increasing the proHtability of those contracts for the winning co-conspirator.

TRADE AND COMMERCE

12. During the time period covered by this Information, the defendant and its co~
conspirators sold to DLA in the United States fuel and fuel supply services for use at U.S.
military bases rihe charged combination and conspiracy involved U.S. import trade or
commerce in fuel and fuel supply services Pursuant to PC&S contracts, the defendant delivered
fuel to USFK installations The charged combination and conspiracy had a direct, substantial,
and reasonably foreseeable eH`ect on U.S. interstate and import trade and commerce in mel and
fuel supply services and on U.S. interstate commerce and that effect, in part, gives rise to this
charge.

13. During the time period covered by this lnformation, the charged combination and
conspiracy had a substantial and intended effect in the United States For example, the charged
combination and conspiracy caused a United States Department of Defense agency located
within the Southern District of Ohio to transfer U.S. dollars to the Korean bank account of

defendant. The charged combination and conspiracy also caused United States Department of

 

Defense agencies to pay non-competitive prices for fuel and fuel supply services for use at U.S.
military bases

14. During the time period covered by this Information, the business activities of the
defendant and its co~conspirators in connection with USFK fuel supply contracts were within the

flow of, and substantially ati`ected, commerce among the states and with foreign nations

ALL IN VIOLATION OF TITLE 15, UNITBD STATES CODE, SECTION l.

 

Dated: Nh¥ember g ,2018

 

DELRAH[M
Assistant Attorney General

§§REW C. FINCH ‘

Principal Deputy Assistant Attomcy General

%n/,¢ZM

RICl-IARD A. POWERS Y D. TANS

 

 

 

Deputy Assistant Attorney Gencral KATI-[BRINE H. LLA
CAROLYN SWEENEY
??7 _ pf ._ KEN sAKURABAYAsHI
a"lM--» l /""U§’/ Trial Attorneys, Antitrust Division
MARvn~I N.'Piircn, JR. f U.s. Deparunent ofJussce

Director of Criminal Enforcement
450 5th Street, NW

Washington, DC 203 50
Antitrust Division (202) 532-4156
United States Depart;ment of Justice ryan.tansey@usdoj.gov

 

Dated: //[/3¢/7 ,2018

`§e...:._.t c.c,t.,¢__.._

BENLAMIN c. GLAssM'AN
United States Attorney
Southern District of Ohio

/%%/>”§%/n_

J§RENDA sHoEMAKER
Deputy Criminal Chief`

United States Attorney’s Office
Southern District of Ohio

 

 

